Tilson, Judge:
The two appeals listed above have been submitted for decision upon a stipulation to the effect that the issue in this case *755is tbe same as tbe issue in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, and tbat tbe appraised value of certain items, less any additions made by tbe importer by reason of tbe so-called Japanese consumption tax, represents tbe export value of sucb merchandise, and tbe record in tbe above case bas been admitted in evidence herein.
On tbe agreed facts, following tbe cited authority, X find and bold tbe proper dutiable export value of the items marked A and checked JWT on tbe invoices to be tbe value found by tbe appraiser, less any amount added by reason of tbe so-called Japanese consumption tax. Judgment will be rendered accordingly.